Citation Nr: 1216099	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-02 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and obsessive compulsive disorder (OCD).

2.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986 and from September 1997 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above claims.

The Veteran's separate claims for entitlement to service connection for PTSD and entitlement to service connection for obsessive compulsive disorder have been recharacterized as one claim, as reflected on the title page, and expanded to include all possible psychiatric diagnoses raised by the evidence of record and the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran has repeatedly asserted that he continues to receive treatment at the VA Medical Center in San Juan, Puerto Rico.  The most recent VA treatment records present in the claims folder are dated October 2007.  November 2011 and December 2011 VA reports of hospitalization are of record, but they note only that the Veteran was hospitalized without providing any detail regarding the circumstances of hospitalization.  Therefore, on Remand, the Veteran's complete treatment records from the VA Medical Center in San Juan, Puerto Rico, dated since October 2007, should be associated with the claims folder.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  Furthermore, the Veteran contends that he was hospitalized at the VA Medical Center in Tampa, Florida, in June 1994, and, in October 2000, he indicated that he received treatment at the VA Medical Center in Rio Piedas, Puerto Rico.  These records should also be obtained on remand.  Id.  

Additionally, a September 2009 Certificate of Service shows that the Veteran received treatment at APS Clinics from June 2008 to September 2008.  These records have not been requested and appropriate efforts to obtain them should be made.  See 38 U.S.C.A. §  5103A(b); 38 C.F.R. § 3.159(c)(1).

As additional relevant evidence has been associated with the Veteran's claims folder since the September 2007 VA psychiatric examination, the Veteran should be provided with an additional examination so that medical opinions can obtained on his claimed or documented psychiatric disorders, in consideration of his full medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Lastly, the evidence shows that the Veteran is currently diagnosed with emphysema, and he alleges that he has had continuous symptoms since service.  Therefore, as the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to his claim for service connection for emphysema, such an examination should be accomplished on remand.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in San Juan, Puerto Rico, dated since October 2007, and the VA Medical Center in Tampa, Florida, dated from June 1994.  Appropriate efforts should also be made to obtain any psychiatric treatment records from the VA Medical Center in Rio Piedas, Puerto Rico.

2.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for any additional medical records that he would like VA to obtain, specifically his private treatment records from APS Clinics dated from June 2008 to September 2008.  

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is requested to provide a diagnosis of any psychiatric disorder found to be present, to include depression, anxiety, bipolar disorder, OCD, and PTSD.

In providing this opinion, please address the October 2007 VA psychologist note, showing that the Veteran claimed PTSD symptomatology, specifically nightmares, flashbacks, hypervigilance, and distrustful and suspicious behavior and the Veteran's reports of continuous symptoms since discharge from service.

If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related to the incident in Grenada where two of his squad members were killed and sixteen were injured by friendly fire.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any other diagnosed psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, please address the Veteran's reports of continuous psychiatric symptoms since discharge from service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, schedule the Veteran for an appropriate VA examination of his pulmonary emphysema.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary emphysema had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should address the Veteran's lay assertion that he has suffered from this condition since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

6.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

